DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office is in response to amendment filed on 01/27/21.  Regarding the amendment, claim 9 is canceled, claims 1-8, 10-20 are present for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, 10-14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuzawa et al. (US 8,039,998 B2) in view of Kaneda et al. (US 2002/0180294 A1) and further in view of Domeki et al. (US 7,425,785 B2).

a rotor core (2); and 
a plurality of individual permanent magnets (1A, 1B), which are distributed over a circumference of the rotor (1) and each individual permanent magnet, when seen in a cross-sectional view of the rotor orthogonal to an axis of the rotor (1), has a convex curvature (magnet 1A-1B having convex surface on the outer circumferential direction of the rotor) on a side facing an air gap (see fig 6a, an air gap is between the stator 10 and rotor 1) to be located between a stator (10) of the electric motor and the rotor (1),
wherein four respective permanent magnets (1A, 1B, 1C, 1D), which are juxtaposed in the a circumferential direction of the rotor (1), define together a magnetic pole pair (N, S), the a magnetization direction of each individual permanent magnet (1A, 1B, 1C, 1D) enclosing an angle (α) with a reference plane (8.1, 8.2, 8.3, 8.4) extending through the axis of the rotor (1) and through the a center of the a respective permanent magnet.  However, Masuzawa does not teach the angle is between 30⁰ and 60⁰, and the convex curvature of each individual permanent magnet deviates from a curvature of a circle around the axis of the rotor, the circle enveloping the permanent magnets directly.

    PNG
    media_image1.png
    435
    368
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    445
    489
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    269
    891
    media_image3.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Masuzawa’s permanent magnet with the magnetization direction of each individual permanent magnet enclosing an angle between 30° and 60° as taught by Kaneda.  Doing so would decrease cogging torque (para [0011]).
Furthermore, Domeki teaches a permanent magnet motor having a rotor (1, fig 2) with a plurality of permanent magnets (3) wherein the convex curvature (3a) of each individual permanent magnet (3) deviates from a curvature of a circle (1a) around the axis of the rotor (1), the circle enveloping the permanent magnets directly to decrease cogging torque (abstract).

    PNG
    media_image4.png
    401
    431
    media_image4.png
    Greyscale


Regarding claim 4/1, Masuzawa in view of Kaneda and Domeki teaches the claimed invention at set forth in claim 1, except for the added limitation of the magnetization direction of each individual permanent magnet encloses an angle (α) between 40° and 50° with the respective reference plane.
Kaneda further teaches a dynamo electric machine with permanent magnet type rotor having a plurality of permanent magnet (11, fig 4) in the rotor (2) wherein magnetization direction of each individual permanent magnet (i) enclosing an angle (θi) between 40⁰ and 50⁰ with a respective reference plane (para [0045] stated that “the magnetization direction of all of the magnet blocks fell in a range of ± 20⁰ with respect to their designed directions, so that the angle θi is in between the range of 20⁰ to 70⁰ with respect to its magnetization radial direction) to decrease cogging torque (para [0011]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Masuzawa in view of Kaneda and Domeki’s permanent magnet with the magnetization direction of each individual permanent magnet enclosing an angle between 40° and 50° as further taught by Kaneda.  Doing so would decrease cogging torque (para [0011]).

Regarding claim 6/1, Masuzawa in view of Kaneda and Domeki teaches the claimed invention at set forth in claim 1, Masuzawa further teaches
 
    PNG
    media_image1.png
    435
    368
    media_image1.png
    Greyscale

a third individual permanent magnet (1C) of a group of the four individual permanent magnets (1A-1D) following directly one after the other in a circumferential direction (see annotated fig 1a above) has, relative to the respective reference plane (8.3), a magnetization direction which is opposite to the magnetization direction of the a first individual permanent magnet (1A) of this group of individual permanent magnets 
Regarding claim 7/1, Masuzawa in view of Kaneda and Domeki teaches the claimed invention at set forth in claim 1, Masuzawa further teaches neighboring individual permanent magnets (1A-1D) are in planar contact with one another at the a respective pole transition (100), and that the neighboring individual permanent magnets (1A-1B) belonging to the a same pole define a gap relative to one another or are in contact with one another, the gap having a width of less than 0.3 mm (fig. 1a showed the neighboring permanent magnets 1A-1B belonging to the a same North pole are in contact with one another).
Regarding claim 8/7, Masuzawa in view of Kaneda and Domeki teaches the claimed invention at set forth in claim 7, Masuzawa further teaches the side faces (100) of each individual permanent magnets (1A) extend radially relative to the axis of the rotor (1).
Regarding claim 10/1, Masuzawa in view of Kaneda and Domeki teaches the claimed invention at set forth in claim 1, except for the added limitation of an average radius (r) of the convex curvature of each individual permanent magnet is smaller than a radius (R) of the circle around the axis of the rotor, which circle envelops the permanent magnets directly.

Thus, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Masuzawa in view of Kaneda and Domeki’s rotor with an average radius (r) of the convex curvature of each individual permanent magnet is smaller than a radius (R) of the circle around the axis of the rotor, which circle envelops the permanent magnets directly as further taught by Domeki.  Doing so would minimize cogging torque in the motor (abstract).
Regarding claim 11/1, Masuzawa in view of Kaneda and Domeki teaches the claimed invention at set forth in claim 1, except for the added limitation of an average radius (r) of the convex curvature of each individual permanent magnet is between 15% and 70% of a radius (R) of the circle around the axis of the rotor, which circle envelops the permanent magnets directly.
Domeki further teaches a permanent magnet motor having an average radius (R2) of the convex curvature (3a) of each individual permanent magnet (3) is between 15% and 70% of a radius (R1) of the circle (1a) around the axis of the rotor(1), which circle (1a) envelops the permanent magnets (3) directly (lines 10-15 col. 2 stated that 2.55 ≤ R1/R2 ≤ 2.7, therefore 1/2.55 ≥ R2/R1 ≥ 1/2.7, so that 0.39 R1 ≥ R2 ≥ 0.37 R1.  Thus, average radius R2 is between 37% and 39% of radius R1) to minimize cogging torque in the motor (abstract).

    PNG
    media_image5.png
    55
    425
    media_image5.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Masuzawa in view of Kaneda and Domeki’s rotor with an average radius (r) of the convex curvature of each individual permanent magnet is between 15% and 70% of a radius (R) of the circle around the axis of the rotor, which circle envelops the permanent magnets directly as further taught by Domeki.  Doing so would minimize cogging torque in the motor (abstract).
Regarding claim 12/1, Masuzawa in view of Kaneda and Domeki teaches the claimed invention at set forth in claim 1, Masuzawa further teaches each individual permanent magnet (1A, 1B) is fixed to one another and/or to the rotor core (2) of the rotor (1) by means of an adhesive (col 9 ln 12-18).
Regarding claim 13/1, Masuzawa in view of Kaneda and Domeki teaches the claimed invention at set forth in claim 1, except for the added limitation of the rotor comprises an envelope, the plurality of individual permanent magnets being encompassed by the envelope on their outer side.
Kaneda further teaches a dynamo electric machine (fig 13) with a permanent magnet rotor (2) wherein the rotor (2) comprises an envelope (4), the plurality of individual permanent magnets (21) being encompassed by the envelope (4) on their outer side to reduce cogging torque without lowering torque generation (para 0071]).

    PNG
    media_image6.png
    437
    496
    media_image6.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Masuzawa in view of Kaneda and Domeki’s rotor with the rotor comprises an envelope, the plurality of individual permanent magnets being encompassed by the envelope on their outer side as further taught by Kaneda.  Doing so would reduce cogging torque without lowering torque generation (para 0071]).
Regarding claim 14/13/1, Masuzawa in view of Kaneda and Domeki teaches the claimed invention at set forth in claim 13, except for the added limitation of the plurality of individual permanent magnets are connected to the envelope by an adhesive or by a potting compound.
Kaneda further teaches a dynamo electric machine (fig 13) with a permanent magnet rotor (2) wherein the plurality of individual permanent magnets (21) are connected to the envelope (4) by an adhesive or by a potting compound (para [0071]) to reduce cogging torque without lowering torque generation (para 0071]).

Regarding claim 16/1, Masuzawa in view of Kaneda and Domeki teaches the claimed invention at set forth in claim 1, Masuzawa further teaches a back (110) of at least one permanent magnet (1A) positioned opposite the convexly curved side is flat (fig 1a).
Regarding claim 17/1, Masuzawa in view of Kaneda and Domeki teaches the claimed invention at set forth in claim 1, Masuzawa further teaches a back (110) of at least one permanent magnet (1A) positioned opposite the convexly curved side has a curvature which corresponds to the radius of the rotor core (2, fig. 10c).
Regarding claim 18/1, Masuzawa in view of Kaneda and Domeki teaches the claimed invention at set forth in claim 1, except for the added limitation of the permanent magnets are loaf-shaped in cross-section.
Domeki further teaches a permanent magnet motor (1) having permanent magnets (3) are loaf-shaped in cross-section (fig 2) to minimize cogging torque in the motor (abstract).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Masuzawa in view of Kaneda and Domeki’s rotor with the permanent magnets are loaf-shaped in cross-section as further taught by Domeki.  Doing so would minimize cogging torque in the motor (abstract).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuzawa in view of Kaneda and Domeki, further in view of Ehrhart et al. (US 2015/0076959 A1).
Regarding claim 15/1, Masuzawa in view of Kaneda and Domeki teaches the claimed invention at set forth in claim 1, except for the added limitation of the plurality of individual permanent magnets are fixed to the rotor core of the rotor by means of a bandage.
Ehrhart teaches a rotor (10) of an electric machine having a plurality of individual permanent magnets (16) are fixed to the rotor core (14) of the rotor (10) by means of a bandage (18, fig 4) to secure against mechanical force effects by centrifugal forces (para [0013]).

    PNG
    media_image7.png
    595
    381
    media_image7.png
    Greyscale

.

Claims 2 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuzawa in view of Domeki.
Regarding claim 2, Masuzawa teaches a multipole rotor (fig 1a) for an electric motor, the rotor comprising:
a plurality of individual permanent magnets (1A, 1B), which are distributed over a circumference of the rotor (1) and each individual permanent magnet, when seen in a cross-sectional view of the rotor orthogonal to an axis of the rotor (1), has a convex curvature (magnet 1A-1B having convex surface on the outer circumferential direction of the rotor) on a side facing an air gap (see fig 6a, an air gap is between the stator 10 and rotor 1) to be located between a stator (10) of the electric motor and the rotor (1),
wherein four respective permanent magnets (1A, 1B, 1C, 1D), which are juxtaposed in the a circumferential direction of the rotor (1), define together a magnetic pole pair (N, S), the a magnetization direction of each individual permanent magnet (1A, 1B, 1C, 1D) enclosing an angle α                         
                            ≠
                        
                     0 (because the magnetization direction of the magnets 1A-1D are inclined so that the angle α                         
                            ≠
                        
                     0) with a reference plane (8.1, 8.2, 8.3, 8.4) extending through the axis of the rotor (1) and through the a center of the a respective permanent magnet (1A-1D).  However, Masuzawa does not teach the 
Domeki teaches a permanent magnet motor having a rotor (1, fig 2) with a plurality of permanent magnets (3) wherein the convex curvature (3a) of each individual permanent magnet (3) deviates from a curvature of a circle (1a) around the axis of the rotor (1), the circle enveloping the permanent magnets directly to decrease cogging torque (abstract).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Masuzawa’s permanent magnet with the convex curvature of each individual permanent magnet deviates from a curvature of a circle around the axis of the rotor, the circle enveloping the permanent magnets directly as taught by Domeki.  Doing so would decrease cogging torque (abstract).
Regarding claim 19, Masuzawa in view of Domeki teaches the claimed invention as set forth in claim 2, Masuzawa further teaches at least one permanent magnet (1A-1C) have a shape of a piece of cake cross section (fig 1c showed the permanent magnets 1A-1C having a shape of a piece of cake cross-section).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuzawa in view of Domeki, further in view of Ohori et al. (US 10,644,552 B2).
Regarding claim 3/2, Masuzawa in view of Domeki teaches the claimed invention at set forth in claim 2, except for the added limitation of the rotor does not have a rotor core.


    PNG
    media_image8.png
    168
    465
    media_image8.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Masuzawa in view of Domeki’s motor with the rotor does not have a rotor core as taught by Ohori.  Doing so would increase magnetic flux (col 9 ln 50-55).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuzawa in view of Domeki, further in view of Kaneda.
Regarding claim 20/2, Masuzawa in view of Domeki teaches the claimed invention at set forth in claim 2, except for the added limitation of the angle is between 30⁰ and 60⁰.
Kaneda teaches a dynamo electric machine with permanent magnet type rotor having a plurality of permanent magnet (11, fig 4) in the rotor (2) wherein magnetization direction of each individual permanent magnet (i) enclosing an angle (θi) between 30⁰ and 60⁰ with a reference plane (P, see annotation fig 4 below) extending through the axis of the rotor and through the a center of the a respective permanent magnet (para 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Masuzawa in view of Domeki’s permanent magnet with the magnetization direction of each individual permanent magnet enclosing an angle between 30° and 60° as taught by Kaneda.  Doing so would decrease cogging torque (para [0011]).
Response to Arguments
Applicant's arguments filed 01/27/21 have been fully considered but they are not persuasive.
In response to applicant argument that “none of the references cited by the PTO, whether considered individually or in any combination, discloses or otherwise suggests all three of these three features. More specifically, none of the references teach a plural individual permanent magnet arrangement combined with angled magnetization direction and a convex curvature. Prior to Applicant's invention, one skilled in the art would not have considered such an arrangement,” examiner disagrees with that.  It is noted that the individual cited reference does not teach all three features, but the combination of Masuzawa in view of Kaneda and Domeki teaches these features as discussed in the 103 rejection above.  
In response to applicant's arguments against the references individually, (Masuzawa, Unkelbach, Ohori, Domeki, Kaneda, Ehrhart, Yamaguchi, and Saban), one In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant argument about Hazeyama “it does not suggest two magnets per pole with an angled magnetization direction and a convex curvature. The advantage of these features in combination is that the cogging torque of the motor is greatly reduced and that the buildup is still simple and efficient”  Examiner agrees with that, however, it is noted that the features upon which applicant relies (i.e., two magnets per pole) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamaguchi et al. (US 9,515,528 B2) teaches a permanent magnet rotary electric machine includes: a stator in which a plurality of teeth and a plurality of slots are formed on an inner periphery of a cylindrical stator core, and a winding wire is wound around the teeth so as to be disposed in the slots; and a rotor disposed in a hollow portion of the stator with an air gap between the rotor and the stator. In the rotor, 2n or more (n is a natural number equal to or larger than 1) radial projections are provided on an outer periphery of a rotor core, and a ferrite magnet is disposed between adjacent projections. A radial height of the projection is less than a thickness of middle of the ferrite magnet.
Saban (US 8,179,009 B1) teaches a rotor for an electrical machine includes a rotor hub and a plurality of permanent magnet segments affixed around a perimeter of the rotor hub. A first plurality of the permanent magnet segments have a substantially uniform arcuate span and are formed of a single unitary piece of material. A multi-piece permanent magnet segment includes at least two pieces, each having a smaller arcuate span than the first plurality of segments. The magnetization direction vector of one piece different than the magnetization direction vector of at least one other piece in each multi-piece segment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/Primary Examiner, Art Unit 2834